Citation Nr: 0208798	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether an April 1973 rating decision denial of service 
connection for diplopia contained clear and unmistakable 
error (CUE).

2.  Entitlement to service connection for diplopia. 

3.  Determination of initial rating assignment for service-
connected hepatitis C, rated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1972 to March 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in September 
1998 and November 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The 
September 1998 rating decision denied reopening of the claim 
for service connection for diplopia.  A September 2000 Board 
decision determined that new and material evidence had been 
submitted and reopened the claim for service connection for 
diplopia and remanded the claim to the RO for further 
adjudication.  During the pendency of the claim, in August 
1999, the veteran's representative raised the issue of 
whether there was CUE in an April 1973 RO rating decision 
denial of service connection for diplopia.  In September 
2000, the Board remanded this newly raised CUE issue to the 
RO.  In a November 2001 rating decision, the RO adjudicated 
the issue of whether there was CUE in an April 1973 RO rating 
decision denial of service connection for diplopia.  

A November 2001 RO rating decision granted service connection 
for hepatitis C and assigned an initial rating of 60 percent.  
In May 2002, the veteran entered notice of disagreement with 
the initial rating assigned.  The initial rating issue for 
service-connected hepatitis C is addressed below in the 
REMAND portion of this decision.  The Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran has raised the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  This matter is referred to the RO for 
action deemed appropriate.


REMAND

In a November 2001 rating decision, the RO adjudicated the 
issue of whether there was CUE in an April 1973 RO rating 
decision denial of service connection for diplopia.  The 
veteran has not been notified of the requirements for CUE.  
Although the veteran's representative raised the issue of CUE 
in August 1999, it is not clear from the contentions that he 
clearly understood the requirements for CUE.  The November 
2001 rating decision that adjudicated the issue of CUE in an 
April 1973 rating decision did not state the law or 
regulations regarding CUE in a rating decision, and did not 
specifically address the elements of CUE in the analysis.  
The January 2002 letter advising the veteran of the RO's 
November 2001 CUE decision, likewise, did not advise the 
veteran of the law or regulations regarding CUE.  A statement 
of the case on the issue of CUE in a prior rating decision 
has not been issued subsequent to the November 2001 rating 
decision, despite the veteran's submission in January 2002 of 
a notice of disagreement.  In order to comply with due 
process requirements, a remand is in order for the RO to 
prepare a statement of the case on the issue of whether an 
April 1973 rating decision denial of service connection for 
diplopia contained CUE.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The issue of entitlement to service connection for diplopia 
currently on appeal may not yet be decided by the Board 
because it is inextricably intertwined with the issue of 
whether an April 1973 rating decision denial of service 
connection for diplopia contained CUE. 

In the normal course of VA adjudication, a claimant who 
wishes to appeal an adverse RO decision files a notice of 
disagreement and then, after the RO has filed a 


statement of the case, perfects an appeal to the Board by 
filing a substantive appeal to the Board.  See Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); Hamilton v. 
Brown, 4 Vet. App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 
1574, 1583-85 (Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 
384, 390-92 (1993) (detailing the "series of very specific, 
sequential, procedural steps that must be carried out" to 
acquire appellate review); 38 U.S.C. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.302(b) (2001).   

In this case, a statement of the case addressing the issue of 
determination of initial rating assignment for hepatitis C 
has not been issued subsequent to receipt of the May 2002 
notice of disagreement with the initial 60 percent rating 
assigned by the RO in the November 2001 rating decision.  
Consequently, the Board finds that, in view of the timely 
notice of disagreement filed by the veteran in May 2002, the 
Board must remand this claim to the RO for the issuance of a 
statement of the case on the issue of determination of 
initial rating assignment for service-connected hepatitis C. 

Accordingly, to ensure full compliance with due process 
requirements, these issues are remanded to the RO for the 
following development:

The RO should provide the veteran and his 
representative with an appropriate 
statement of the case pertaining to the 
issues of whether an April 1973 rating 
decision denial of service connection for 
diplopia contained CUE and determination 
of initial rating assignment for service-
connected hepatitis C, in accordance with 
Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran and his 
representative should then be given the 
opportunity to respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran-appellant 


has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


